DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 15/101,365, 15/711,089, 16/453,326, and 17/031,308.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,800,952 in view of Eyer, US 2011/0075990.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent while still leading to the same inventive concept.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose a processor; uncompressed audio/video; identification fields; presenting supplementary content; and a device is a set top box.
However, in a related art, Eyer does disclose a processor (with at least processor; page 2, paragraph 22); 
uncompressed audio/video (uncompressed video or audio; page 3, paragraph 40); 
identification fields (can include identification type information/fields; page 3, paragraph 48, and page 7, paragraph 76); 
presenting supplementary content (system can present retrieved supplementary content; page 5, paragraph 67); and 
a device is a set top box (device can be a STB; page 3, paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Eyer to arrive at the claimed subject matter, by allowing specific components and data to be included, in order to provide improved systems and methods for allowing information to be derived for retrieving more information about any arbitrary subject being viewed, whether it is a scene in a program, an advertisement, or other associated information about the subject (Eyer; see abstract).

Claims 11-18 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,356,490 in view of Eyer, US 2011/0075990.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent while still leading to the same inventive concept.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose a receiver; a processor; uncompressed audio/video; identification fields; presenting supplementary content; and a device is a set top box.
However, in a related art, Eyer does disclose a receiver (receiver; page 3, paragraph 34); 
a processor (with at least processor; page 2, paragraph 22); 
uncompressed audio/video (uncompressed video or audio; page 3, paragraph 40); 
identification fields (can include identification type information/fields; page 3, paragraph 48, and page 7, paragraph 76); 
presenting supplementary content (system can present retrieved supplementary content; page 5, paragraph 67); and 
a device is a set top box (device can be a STB; page 3, paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Eyer to arrive at the claimed subject matter, by allowing specific components and data to be included, in order to provide improved systems and methods for allowing information to be derived for retrieving more information about any arbitrary subject being viewed, whether it is a scene in a program, an advertisement, or other associated information about the subject (Eyer; see abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424